DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
Claims 1 – 16 and 18 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1 – 16 and 18 are allowable over the prior art of record because the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior arts. 
As per independent claims 1, 12 and 16, the primary reason for allowance is the inclusion of "applying a fitness function to each scheduling plan of the plurality of scheduling plans to determine a fitness value, wherein the fitness value assigned to a scheduling plan is a function of cost and revenue associated with provisioning the compute resource to execute an application according to the computation assignments included in the scheduling plan, and further wherein the cost and revenue associated with provisioning the compute resource is determined from the plurality of characteristics having values Ck, each characteristic value being assigned a corresponding weight Wk, the fitness value being a number between 0 and 1 and the fitness function being expressed as follows" in conjunction with the rest of the limitations of the claim. 
The remaining claims, not specifically mentioned, are allowed because they are dependent upon the claim mentioned above. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES M SWIFT whose telephone number is (571)270-7756.  The examiner can normally be reached on Monday - Friday: 9:30 AM - 7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 5712723652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/CHARLES M SWIFT/Primary Examiner, Art Unit 2196